                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:94-CR-00005-KDB

 UNITED STATES OF AMERICA,


       v.                                                       ORDER

 ANTHONY GEORGE ROSS,

                Defendant.


   THIS MATTER is before the Court on Defendant’s pro se motion for modification of his

sentence under 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 80).

   Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which previously only allowed

a court to reduce a term of imprisonment on motion of the Director of the Bureau of Prisons (BOP).

Now a prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Here, Defendant has requested compassionate release from the warden at his

facility. The warden denied Defendant’s request on July 4, 2020. However, Defendant has not

“fully exhausted all administrative rights” as required under the statute because he has not

completed the appeals process available to him within the BOP. 1 Defendant, recognizing his appeal

rights within the BOP, claims that he has appealed the warden’s denial to the Regional Director.

(Doc. No. 80, at 2) (“. . . Ross proceeded forward with exhaustion by preparing and forwarding


   1 A defendant can appeal the warden’s denial to the appropriate Regional Director (BP-10). If
a defendant is denied by the Regional Director, he can appeal to the BOP’s General Counsel (BP-
11).


            Case 5:94-cr-00005-KDB Document 84 Filed 09/14/20 Page 1 of 2
his BP-10 to the Northeast Regional Office for the Bureau of Prisons.”). Rather than dismiss his

motion, Defendant asks that the Court “hold the case in abeyance pending [his] presentation of

proof of full exhaustion.” (Doc. No. 80, at 3). This Court dismisses motions under 18 U.S.C. §

3582(c)(1)(A) without prejudice when the defendant has failed to fully exhaust his administrative

remedies available to him within the BOP. Thus, there is no harm in dismissing Defendant’s

current motion for failure to exhaust without prejudice to a renewed motion after full exhaustion

of his administrative remedies. Because Defendant may file a renewed motion once he has fully

exhausted his remedies within the BOP, the Court will deny his motion without prejudice rather

than hold the case in abeyance as Defendant requests.

   Defendant claims that the BOP has a “boilerplate” response to motions for compassionate

release designed “to systematically deny each and every request for administrative remedy

submitted by inmates.” (Doc. No. 80, at 3). Defendant’s bare assertion that the BOP

“systematically denies” requests for compassionate release or home confinement is not sufficient

reason to excuse the administrative exhaustion requirement under § 3582. Defendant is free to

appeal the warden’s denial to the Regional Director (BP-9) and General Counsel (BP-10). Once

he has done so, he may petition this Court for compassionate release under § 3582(c)(1)(A).

   IT IS THEREFORE ORDERED that Defendant’s pro se motion for modification of his

sentence under 18 U.S.C. § 3582(c)(1)(A), (Doc. No. 80), is DENIED without prejudice to a

renewed motion upon full exhaustion of his administrative remedies.

   SO ORDERED.

                                 Signed: September 14, 2020




         Case 5:94-cr-00005-KDB Document 84 Filed 09/14/20 Page 2 of 2
